BbogdeN, J.
The duty imposed upon owners or lessors of buildings to employees and invitees with respect to steps is discussed and pronounced in Farrell v. Thomas & Howard Co., 204 N. C., 631; Batson v. Laundry, ante, 93, and Bohannon, v. Stores Co., 197 N. C., 755, 150 S. E., 356.
In order to establish a breach of duty so imposed the injured party must offer evidence tending to show (a) defective or negligent construction or maintenance; (b) express or implied notice of such defects. Blevins v. Cotton Mills, 150 N. C., 493, 64 S. E., 428; Orr v. Rumbough, 172 N. C., 754, 90 S. E., 911; Craver v. Cotton Mills, 196 N. C., 330, 145 S. E., 570. The plaintiff testified that “there was nothing unusual in their construction. ... I cannot say that I ever noticed anything wrong with the steps on the numerous occasions I had used them. I had *761never observed anything in the world wrong with them. I had never noticed anything loose on the steps.”
Applying the accepted principles of law, it appears that there was no evidence of defective construction or negligent maintenance. Consequently, the plaintiff is not entitled to recover, and the judgment of nonsuit was correct. Hence exceptions relating to the exclusion of evidence that other guests in the hotel had fallen upon steps therein became immaterial. See Dorsett v. Mfg. Co., 131 N. C., 254, 42 S. E., 612; Conrad v. Shuford, 174 N. C., 719, 94 S. E., 424; McCord v. Harrison-Wright Co., 198 N. C., 742, 153 S. E., 406.
Affirmed.